WR-82,180~01
COURT OF CRH\A|NAL APPEALS
AUST|N, TEXAS
Transmitted 2/2/2015 3:37:46 PM
Accepted 2/2/2015 4;12104 PN|

NO. WR-82,180-01 ABEL ACOSTA
cLERK
STATE OF TEXAS § IN THE COURT OF CRIMINAL
§ APPEALS RECElvED
§ ' CouRT oF CR|M\NAL APPEALS
2/2/2015
VS- § ABEL AcoSTA, cLERK
MARTHA MELENDEZ § OF TEXAS
NO. 990])04290-1
STATE OF TEXAS § IN THE DISTRICT COURT
§
VS. § 346TH JUDICIAL DISTRICT
§
MARTHA MELENDEZ § EL PASO COUNTY, TEXAS

NOTICE OF HEARlNG WITH TRIAL COURT DUE TO INCOMPLETE RECORD
NO'l`ICE is hereby given that a hearing has been set by the 346th Judicial District Court
of El Paso County, Texas related to our prior motion to have the incomplete record
supplemented, that was provided by the District Clerk to the Court of Crirninal Appeals. The
hearing is set for February 5, 2015.
Applicant requests this Court grant an additional stay on the proceeding to allow the
hearing to occur and a supplemental record to be provided to this Coutt.

;\vj§ Respectfully submitted,

LAW OFFICE Of RUBEN FRANCO, ]R.
116 West Lewis

Conroe, TX 77301

Tel: 936-441-2999

Fax: 936-788-5670

§§ng m

qvw

    

UBEN r;\;l$;f>l